ON APPLICATION FOR REHEARING.
REYNOLDS, J.
Plaintiff bases an application for rehearing largely on the ground that this court in its opinion gave great weight to the findings of fact of the district judge as to plaintiff’s condition and contends that the district judge in rendering his oral decision stated:
“In this case I think the plaintiff’s condition is about as reported by Dr. Sander-*97son, that is, he has a back that is in such shape that it will pull loose or is easy to re-strain and hurt over. I think such a case is not covered by the compensation statute.”
The district judge’s reasons not being in writing, they cannot be considered by us, for we must be guided solely by the record as contained in the transcript.
Plaintiff insists that the case should be remanded for a new trial and contends that under Section 1 of Article VII of the Constitution of 1921, he will request and secure a written opinion from the district judge.
Plaintiff has had “his day in court” and having failed to obtain a written opinion from the district judge we do not feel warranted in remanding that case for a new trial.
Authority: Daniels vs. Shreveport P. & R. Corporation, 151 La. 800, 92 South. 341.
A rehearing is therefore refused.